Determination of respondent Police Commissioner, dated July 3, 2013, which terminated petitioner’s employment as a Police Administrative Aide with the New York City Police Department, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York *453County [Donna M. Mills, J.], entered Dec. 26, 2013), dismissed, without costs.
Substantial evidence supports the determination that petitioner engaged in numerous acts of misconduct, including discourteousness to coworkers and supervisors, refusal to follow the directives of her supervisors, and failure to accept appropriate work assignments. Although petitioner contends that the uniformed police personnel were hostile to her because of her union activities, she admitted making some of the charged statements and refusing to accept work assignments. The record reflects that testimony of a civilian employee also supported some the allegations of misconduct. There exists no basis to disturb the credibility determinations of the Hearing Officer (see Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987]).
The penalty of termination does not shock our sense of fairness in view of the number of incidents involved, and given petitioner’s prior disciplinary record (see Matter of Kelly v Safir, 96 NY2d 32, 38-39 [2001]; Matter of Martinez v City of New York, 281 AD2d 187 [1st Dept 2001]).
Concur — Tom, J.P., Sweeny, Moskowitz, DeGrasse and Richter, JJ.